Title: To James Madison from Rufus King, 10 June 1802 (Abstract)
From: King, Rufus
To: Madison, James


10 June 1802, London. No. 69. Acknowledges JM’s public letter of 7 Apr. “communicating the Presidents approbation of the Convention respecting the 6 & 7 articles of the Treaty of 1794”; by “private accounts of a later date” has learned of the Senate’s consent. Has no news as to countervailing duties; “their continuance or repeal is a question submitted to the decision of Congress.” Does not think it expedient to broach the subject of American trade with the West Indies as Parliament is engaged in last-minute business. Encloses a copy of a House of Commons report on vaccine inoculation—”a discovery of the highest interest to humanity”—and a statement of the British national debt with figures on the sinking fund. Promises to send by the first ship a copy of the last British census “so far as it has been completed,” with the supplement to follow as soon as printed. “As our Census is a subject of much enquiry, I shall be obliged to you to send me a dozen copies of the former, as well as of the late Census, some of which I wish to deposit in the public Museums and Libraries.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 19 Aug. Printed in King, Life and Correspondence of Rufus King, 4:137–38. Enclosures not found, but see nn. 1 and 2.



   
   Report from the Committee of the House of Commons on Dr. Jenner’s Petition, respecting His Discovery of Vaccine Inoculation (London, 1802) (see Sowerby, Catalogue of Jefferson’s Library, 1:430).




   
   Daniel Brent sent these “Statements concerning the funded debt and sinking fund of England” directly to Albert Gallatin (Brent to King, 23 Aug. 1802 [MiU-C]).



   
   Brent sent six copies of the 1800 census to King with the promise to send copies of a reprinting of the first two censuses “in a convenient form,” which was slated for publication in Philadelphia (ibid.). The census of 1800 was published in December 1801 by order of the House of Representatives (Return of the Whole Number of Persons within the Several Districts of the United States [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1559]).


